Citation Nr: 1518335	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for bilateral ankle disability.

3. Entitlement to service connection for bilateral foot disability.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for a cardiovascular disability to include hypertension.

7. Entitlement to service connection for a skin rash.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1974 and from June 1974 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for bilateral ankle disability, bilateral foot disability, bilateral hearing loss, tinnitus, hear disability, and skin rash are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

No current right knee disability resulting from service is shown.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In September 2009, the RO sent the Veteran a letter, prior to adjudication of his claim, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was not afforded a VA examination with respect to the claim for a knee disability.  In this instance, where the only knee injury shown in service was a minor laceration in February 1978, with no further treatment required, and where there is no evidence in the Veteran's recent medical treatment records of any knee disability, a VA examination is not required under the provisions of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.



Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Facts and Analysis

The Veteran filed a claim for right knee disability in September 2009, listing the 1972 date of his entrance into service as the date of injury.  He has further stated that the evidence of record shows "treatment in service for right knee."

Service treatment records show that in February 1978 the Veteran was treated for a minor knife laceration of the right knee, approximately one and one-half inches long which required four stitches.  There is no other discussion of injuries, treatment, or complaints relative to the Veteran's right knee during his military service.  The record shows that he waived a medical examination at service separation.  All indications suggest that the Veteran's right knee injury was acute and transitory and resolved before service separation some two years later.

The Veteran has stated that he has not had the money for private medical care.  His VA treatment records are contained in the medical file.  A February 2010 list of his medical problems does not make any reference to his knees.  At that time, he did report experiencing a patch of waxing and waning numbness in his upper right thigh since a recent surgery for repair of an inguinal hernia.

There is no evidence of record to show that the Veteran has a current disability of any kind of either knee.  Based on his limited statements, the VA records are the only pertinent medical records available and they make no reference to any symptoms or complaints with respect to the right knee.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  In this instance, the Veteran has not provided any medical evidence showing treatment or diagnosis of any right knee disability since separation.  Nor has he provided any lay statements regarding symptomatology or any functional limitations.  Without any evidence of a current disability, the claim must fail.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Entitlement to service connection for a right knee disability is denied.


REMAND

The Veteran was not afforded a VA examination with respect to the remainder of his claims during the initial adjudication phase.  For reasons explained below, the Board finds that examinations are required.  Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran seeks service connection for bilateral ankle and bilateral foot disabilities.  The initial denial of these claims by the RO was based on a lack of treatment in service.  However, a review of the service treatment records shows that he was seen by a podiatrist on a few occasions with reports of pain in the arches of feet and strain of the bilateral anterior tibialis muscles.  The Veteran's written statements note that his feet and ankles still bother him, suggesting that he has continued pain such as that reported in service.  As such, the low threshold standard of McLendon has been met.

The Veteran also seeks service connection for bilateral hearing loss and tinnitus, based on his hazardous noise exposure in service.  The Veteran's military occupational specialty (MOS) of wheeled vehicle mechanic is one for which hazardous noise exposure is deemed to have been "highly probable." See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" likelihood of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  In addition, comparison of audiograms from November 1976 and May 1977 appears to show a decrease in hearing acuity.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).  An expert opinion as part of a VA examination is warranted.

The Veteran also seeks service connection for a heart disability, and his written statements referred to a diagnosis of systolic heart murmur consistent with mitral regurgitation in service in October 1974.  While recent treatment records do not reflect a heart murmur, the Veteran's representative has asserted that his heart disability continues and causes him pain and limitation of function to the present time.  The record does show an ongoing diagnosis of hypertension.  The nature of the claim should be broadly construed, to include consideration of hypertension in relation to a heart claim, consistent with the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  A medical opinion and VA examination are warranted on the basis of the evidence of record, despite its limited nature.

Finally, the Veteran seeks service connection for a skin rash.  Service treatment records do show treatment of a skin rash in the groin area in service in August 1979.  Current treatment records show ongoing treatment for skin rash of tinea pedis.  VA is precluded from making medical determinations, to include whether the Veteran's current rash is related to the rash in the Veteran's groin in service, without supporting competent and credible evidence to support them.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  A VA examination to address this question is warranted on remand.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to address each of the issues on appeal, to include an understanding of his current symptomatology and an opinion regarding nexus.  Specifically:

a) The examination should address whether the Veteran has a current disability affecting the bilateral feet or ankles that is at least as likely as not (probability 50 percent or greater) was incurred in service, to include the instances of arch pain and bilateral tibialis strain in service.

b) The examination should include a complete hearing examination including audiometric testing.  The examiner is advised that hazardous noise exposure in service is conceded.  

The examiner should state whether the Veteran has a hearing loss disability that satisfies the criteria of 38 C.F.R. § 3.385.  If so, the examiner should address whether it is at least as likely as not (probability 50 percent or greater) that any demonstrated hearing loss was incurred in or is otherwise the result of military service and the noise exposure therein.  The opinion should include a discussion of the audiometric testing performed in service and whether such testing showed any evidence of a threshold shift.

The examiner should also offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran has tinnitus as a result of the noise exposure in service.  On the issue of tinnitus, the examiner is advised that the Veteran is considered competent to report on the presence of ringing in his ears.

c) The examiner should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran has a cardiac disability which was first manifested in service or is otherwise the result of service.  The examiner should specifically address the evidence of a systolic murmur consistent with mitral regurgitation in service as well as its relationship, if any, to the current diagnosis of hypertension.  The examiner should address whether the Veteran's hypertension is at least as likely as not (probability 50 percent or greater) the result of any incident in service.  Any and all diagnostic testing necessary to determine if a heart murmur or residuals thereof is present should be included in the examination.

d) The examiner should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's current skin rash was incurred in or otherwise the result of service, to include the significance, if any, of the rash in his groin in August 1979.

WITH RESPECT TO ALL CLAIMS, the examiner(s) should obtain a history from the Veteran and such history should be accepted as credible and accurate unless the examiner can provide an explanation for any conclusion to the contrary. 

The examiner(s) should provide a rationale or explanation of the opinions offered, to include citation to basic medical principles or specific medical research as indicated.  A full copy of the claims file shall be provided to the examiner for review and the examination report shall state whether it was reviewed.

2. The RO/AMC shall review the VA examination(s) and opinion(s) to ensure that all questions are adequately addressed and the information provided is sufficient for adjudicatory purposes.

3. On completion of the foregoing, the claim should be adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


